Citation Nr: 1044100	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to May 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2008 and January 2009 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In May 2010, the Veteran and his spouse presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  In addition, the Veteran and his spouse 
also testified at a hearing before RO personnel in June 2009.  
The transcripts of both hearings are associated with the claims 
folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, the Veteran has stated on several occasions that he has 
applied for Social Security Administration (SSA) disability 
benefits due to his disabilities.  He added that SSA provided him 
with an independent medical examination and a psychiatric 
examination in 2009.  See June 2010 Veteran's statement; November 
2010 congressional SSA records request; VA treatment records 
dated in July 2009 and February 2010.  At the May 2010 Travel 
Board hearing, the Veteran also clarified he had not been awarded 
SSA disability benefits.  See hearing testimony at page 13.  VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  The Veteran's 
Federal SSA records are not on file and must be obtained before 
deciding the TDIU claim since these records may be pertinent to 
the disorders that could prevent his employment.  Id.  VA has a 
duty to make reasonable efforts to assist a claimant to obtain 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and VA 
has a duty to assist the Veteran in gathering these records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  VA must make as many requests as 
necessary to obtain "relevant" SSA records, unless a 
determination is made that the records do not exist or that 
further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  In 
fact, as to TDIU, the Court has indicated that a SSA 
determination is critical to a determination of the Veteran's 
ability to engage in substantially gainful employment.  Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  Thus, a remand is warranted 
to obtain these records.  

Second, the Veteran's VA treatment records on file date to April 
2010.  So if he has since received additional relevant treatment, 
these records should be obtained.  VA's duty to assist includes 
obtaining records of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Third, the February 2010 VA psychiatric examiner was not entirely 
clear as to  whether the Veteran's service-connected PTSD 
disability prevents him from securing or following a 
substantially gainful occupation.  Of note, the examiner 
indicated that the Veteran was not working due to his nonservice-
connected heart disorder as well.  See February 2010 VA 
psychiatric examination report at pages 2-3.  A more definitive 
opinion is required.  In light of this inconclusive evidence, a 
VA opinion clarification is required from the February 2010 VA 
psychiatric examiner in order to ascertain whether the Veteran's 
service-connected PTSD, by itself, prevents him from securing or 
following a substantially gainful occupation.  It was also 
documented that the Veteran recently drained his entire bank 
account due to a compulsive gambling problem.  See February 2010 
VA examination report at page 3.  Therefore, the VA examiner 
should also opine whether the Veteran's gambling disorder is 
related to his service-connected PTSD.  Another VA examination is 
not necessary in order to provide this opinion, unless the 
February 2010 VA examiner is no longer available.    

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA records associated 
with the Veteran's disability claim.  Request 
copies of the disability determination and 
all medical records considered (including SSA 
medical and psychiatric examinations 
conducted in 2009).  If no records are 
available or do not exist, a response to that 
effect must be documented in the claims file, 
and the Veteran must be notified. 

2.  Contact the Veteran to ascertain whether 
he has had any additional relevant treatment 
at a VA facility since April 2010.  Then 
obtain the records of any relevant medical 
treatment after April 2010, including records 
from the VA Medical Center (VAMC) in Las 
Vegas, Nevada.  All attempts to secure these 
records, and any response received, must be 
documented in the claims file.  If no records 
are available, a response to that effect is 
required and should be documented in the 
file.

3.  After completion of instructions 1 and 2 
above, the February 2010 VA psychiatric 
examiner, Dr. J.M.O., M.D., should provide an 
addendum to her previous opinion.  Before 
offering this addendum, she should review any 
additional disability records secured from 
the SSA.  She should then answer: 

(A) Whether the Veteran's service-connected 
PTSD, standing alone, prevents the Veteran 
from securing or following a substantially 
gainful occupation, without consideration of 
his nonservice-connected heart and other 
disorders.  In other words, please 
definitively state whether the Veteran's 
service-connected PTSD would by itself 
prevent him from securing gainful employment.  
She should also answer:
 
(B) Whether the Veteran's gambling disorder 
is related to his service-connected PTSD.  

The examiner should provide a detailed 
discussion of the rationale for the opinion 
rendered with consideration of the pertinent 
lay and medical evidence of record.  The 
claims folder should be made available for 
review, and the examiner should indicate 
whether such review was accomplished.  
Another VA examination is not required unless 
the February 2010 VA examiner is no longer 
available.  

4.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the higher 
rating for PTSD and TDIU claims at issue.  If 
these claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of his 
claims.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



